In re Louisiana Department of Environmental Quality;- — Other; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. I, No. 492,277; to the Court of Appeal, First Circuit, No. 2002 CW 0965.
Stay denied; writ denied. Relators will have an adequate opportunity for review once the trial court rules on the admissibility of the evidence.
KIMBALL, J., would grant the stay and the writ application.
VICTORY, J., would grant the stay and the writ application.